Citation Nr: 0126949	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  98-05 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for generalized anxiety 
disorder and depression.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dysthymia and schizoid personality.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spinal arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from January 1962 to October 
1963.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO). 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of those 
claims.

2.  A prostate disorder is not medically related to the 
veteran's period of active service.  

3.  The veteran does not have generalized anxiety disorder.

4.  The veteran was not treated for major depression prior to 
or in service.

5.  The veteran's major depression is not medically related 
to his period of active service.

6.  In September 1994, the RO denied the veteran's claims of 
entitlement to service connection for dysthymia, a schizoid 
personality, and spinal arthritis.

7.  The RO notified the veteran of the September 1994 
decision and advised him of his appellate rights, but the 
veteran did not appeal the decision.  

8.  The evidence associated with the claims file subsequent 
to the RO's September 1994 decision bears directly and 
substantially upon the specific matter under consideration 
and is neither cumulative nor redundant, but by itself and in 
connection with evidence previously assembled, it is not so 
significant that it must be considered to decide fairly the 
merits of the claims.  


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001), as amended by 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

2.  Generalized anxiety disorder and depression were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001), as amended by 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

3.  The September 1994 rating decision, in which the RO 
denied entitlement to service connection for dysthymia, a 
schizoid personality, and spinal arthritis, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

4.  New and material evidence has not been submitted to 
reopen the claims of entitlement to service connection for 
dysthymia, a schizoid personality and spinal arthritis.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001), as 
amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for a prostate disorder, 
generalized anxiety disorder (GAD) and depression and whether 
he has submitted new and material evidence to reopen claims 
of entitlement to service connection for dysthymia, a 
schizoid personality and spinal arthritis.  The RO denied the 
veteran entitlement to these benefits in April 1997 on the 
bases that the service connection claims were not well 
grounded and that the veteran had not submitted new and 
material evidence to reopen his previously denied claims. 

During the pendency of the veteran's appeal, legislation was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The new law applies 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which were not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  In August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective for all claims filed on or after August 29, 
2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed and considered the veteran's claims 
pursuant to the VCAA and amended regulations.  However, as 
explained below, prior to the changes, the RO took action 
that is consistent with the notification and assistance 
provisions of the new law and regulations.  Therefore, the 
Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in an April 1997 rating 
decision and letter notifying the veteran of this decision, 
the RO informed the veteran of the evidence needed to 
substantiate his claims and provided him an opportunity to 
submit such evidence.  See 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001).  The veteran subsequently took advantage of this 
opportunity by submitting written statements and presenting 
testimony at a hearing in May 1998 before an RO hearing 
officer.  

Moreover, in a supplemental statement of the case issued in 
July 1998, the RO notified the veteran of all regulations 
pertinent to claims for service connection and claims to 
reopen, informed him of the reasons for which it had denied 
his claims, including because he had not submitted evidence 
linking his prostate disorder, GAD and depression to his 
period of active service (evidence that was previously needed 
to well ground a service connection claim and that is still 
required to grant a service connection claim on the merits), 
and provided him another opportunity to present evidence and 
argument in support of his claims.  Again, the veteran took 
advantage of this opportunity by submitting additional 
written statements and presenting testimony at a hearing held 
at the RO before the undersigned Board Member in March 2001.  

Although the RO did not notify the veteran by letter that the 
VCAA had been enacted and did not have an opportunity to 
inform his that the new regulations had been implemented, the 
record establishes that the veteran knew of the changes.  In 
a Written Brief Presentation dated September 2001, the 
veteran's representative acknowledged and cited some of the 
statutory and regulatory changes that had been made, 
including the provision of 38 C.F.R. § 3.156(b), which, being 
effective for all claims filed on or after August 29, 2001, 
is inapplicable to the veteran's claims to reopen.  

Significantly, as required by the VCAA, VA assisted the 
veteran in obtaining and fully developing all evidence 
necessary for the equitable disposition of his claims.  See 
38 U.S.C. § 5103A (West Supp. 2001).  In pertinent part, in 
June 2001, the Board determined that the record raised the 
possibility of a relationship between the veteran's prostate 
disorder and his period of active service.  The Board thus 
referred the veteran's case to a medical specialist for an 
expert medical opinion regarding the etiology of the 
veteran's prostate disorder.  In July 2001, a VA Chief of 
Staff provided such an opinion and a copy was provided to the 
veteran's representative.  

In addition, after the veteran filed his claims, the RO 
secured the veteran's VA outpatient treatment records from 
the VA Medical Center in Lincoln, Nebraska, and records from 
the State of Missouri, Division of Vocational Rehabilitation.  
The RO attempted to secure all other evidence identified by 
the veteran as being pertinent to his claims, but was 
unsuccessful.  

In an August 1993 application for compensation, the veteran 
named nine medical providers who had treated the claimed 
disorders since 1958, including the VA Medical Center in 
Lincoln, Nebraska.  With regard to the first provider, the 
veteran was unable to identify him to the extent necessary 
for the RO to conduct an inquiry, instead describing him as a 
professor at Wayne State College who treated the veteran for 
depression in 1959.  With regard to the next three medical 
providers, the University of Nebraska (where Dr. Jones 
allegedly treated the veteran in 1959 for depression), Camp 
Zama Hospital in Japan (where the veteran allegedly received 
treated for psychiatric complaints in service in 1962), and 
Dr. Baldwin (who allegedly treated the veteran in 1964 in 
Lincoln, Nebraska), there were no medical records available.  

In December 1993, personnel from the National Personnel 
Records Center notified the RO that a search of 1962 and 1963 
records from Camp Zama in Japan had been made and that there 
was no mental hygiene listing of the veteran and no other 
records available.  In March 1994, personnel from the 
University of Nebraska and Dr. Baldwin's office notified the 
RO that a search had revealed no records of the veteran's 
treatment and that records of treatment rendered 30 years ago 
had been destroyed.  

With regard to the other medical providers, Dr. Wiseman (who 
allegedly treated the veteran's psychiatric complaints from 
1967 to 1970) and Dr. Stoop (who allegedly treated the 
veteran in 1987 and the 1990s), the RO's request letter was 
either returned as undeliverable or the provider did not 
respond to the letter.  In both cases, the RO notified the 
veteran of the RO's failure to obtain records from the 
identified providers and requested the veteran to do so 
himself.  

With regard to Suncrest Hospital, Midwood Psychiatric Ward, 
the veteran indicated that the facility had been closed and 
that information from the hospital could be obtained from the 
City of Stanton, California.  However, in May 1994, an 
employee from the city responded that she had no such records 
in her possession.  The veteran was unable to identify the 
last provider to the extent necessary for the RO to conduct 
an inquiry; he merely indicated that it was a facility in 
Marysville, where he had received family guidance from 1991 
to 1992.  

During a hearing held at the RO in August 1996, the veteran 
identified additional medical providers who had treated his 
spinal and personality disorders over the years, including 
Dr. Roy Matson in Wayne, Nebraska (1958), the head of the 
psychology department at Wayne State College (1958), a 
physician from St. Francis Hospital (early 1990s) and an 
orthopedic surgeon from St. Joseph Hospital (early 1990s).  
In addition, the veteran indicated that some of his medical 
records were unavailable.  He explained that he had not been 
able to secure his treatment records from Dr. Matson, who had 
died, and that, during service, personnel had lost some of 
his military records and service medical records, including 
those from Camp Zama in Japan.  

The veteran offered additional information on some of the 
medical providers noted in his application for compensation, 
including Drs. Wiseman and Stoop and the family health clinic 
in Marysville, Missouri.  In September 1996, the RO attempted 
to obtain all outstanding treatment records identified by the 
veteran, including those from Wayne State College, the 
University of Nebraska, and multiple facilities where the 
records of Drs. Wiseman and Stoop were allegedly housed.  The 
RO's effort yielded no additional evidence.  Personnel from 
most of these facilities responded that there were no records 
of the veteran's treatment.   

In May 1998, the veteran testified at another hearing at the 
RO.  He indicated that, in 1960, he had presented pertinent 
medical records to the Wayne County Draft Board.  He 
requested that the RO attempt to obtain these records, which 
originated from the University of Nebraska.  The RO complied 
with the veteran's request, but in a letter dated September 
1998, an employee at the university wrote that the veteran 
could not be identified.  In March 2001, when the veteran 
testified before the undersigned Board Member at the RO, the 
veteran appeared resigned to the fact that some of his 
medical records could not be obtained.  Upon questioning, he 
noted that some of his records had been destroyed due to the 
passage of time.

The Board is unaware of any other available evidence that 
might substantiate the veteran's claims.  In a letter dated 
August 2001, the veteran indicated that he had no further 
argument or evidence to present and requested the Board to 
proceed in deciding his appeal.  

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claims and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, actions which are required under 
the VCAA, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

I.  Service Connection

The veteran contends that he is entitled to service 
connection for a prostate disorder, GAD and depression.  
Generally, service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  A personality disorder is not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Service connection for 
psychoses may be presumed if the disease is shown to have 
manifested to a degree of ten percent within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2001). 

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Prostate

The veteran had active service from January 1962 to October 
1963.  He contends that, during that time frame, he was 
treated for staph infections and paratyphoid, which later 
caused him to develop epididymitis and kidney and bladder 
infections.  The veteran further contends that after he was 
discharged from service, beginning in the mid-1960s, he saw 
three or four physicians for reoccurring staph and 
gastrointestinal infections.  He alleges that in the mid-
1970's one of his treating physicians prescribed large doses 
of Penicillin, which resolved the veteran's problem with 
infections.  As a result, the veteran did not seek additional 
medical treatment for this condition until the 1990's, when 
he was diagnosed with a pre-cancerous condition of the 
prostate.  He asserts that a physician indicated that there 
may or may not be a relationship between this pre-cancerous 
condition and the in-service infections.  

Service medical records confirm that the veteran was treated 
for an infection during active service.  On pre-induction and 
induction examinations in December 1961 and January 1962, he 
did not report and the examiner did not note any infections 
or prostate problems.  In September 1962, however, he was 
diagnosed with acute epididymitis, cause unknown.  He was 
hospitalized for right epididymitis on October 2, 1962, and 
thereafter, he received specialized treatment in the surgical 
service.  Once given surgical clearance on October 17, 1962, 
he was transferred to the psychiatric service where he 
remained until October 23, 1962.  On that day, he was 
discharged to duty with a diagnosis of epididymitis, acute, 
nonvenereal, right, cause unknown.  The hospital's clinical 
record cover sheet shows that there were no operations during 
the hospitalization, and that the veteran had no abnormal 
general physical findings on discharge.  

In March 1963, the veteran received triple typhoid vaccine.  
On separation examination in August 1963, he reported a 
history of "boils," but denied having urinary symptoms.  On 
physical examination, the examiner noted that the 
genitourinary system and skin were normal.  A urinalysis was 
also normal.  In September 1963, the veteran was tested for 
typhoid agglutinations (testing "+" (1:80 for S. typhi '0'; 
"+" (1:160) for S. typhi 'H'; "+" (1:320) for S. para. A; 
and, "+" (1:1280) for S. para B).  A stool culture taken 
the same month revealed no pathogenic organisms. 

The RO attempted to obtain additional service medical records 
from the National Personnel Records Center (NPRC) that might 
support the veteran's allegation of in-service staph 
infections, but the NPRC responded in February 1994 that 
there were no other medical records on file.  

Records from the State of Missouri, Division of Vocational 
Rehabilitation, outpatient treatment records from the Lincoln 
VA Medical Center, a VA examination report, and a medical 
opinion of a Chief of Staff at the VA North Texas Health Care 
System represent the only medical evidence of record dated 
after the veteran was discharged from service.  This evidence 
does not support the veteran's claim because it shows that, 
since discharge, no physician has attributed any prostate 
disorder to the veteran's period of active service.  

The VA outpatient treatment records show that the veteran was 
followed for an irregular prostate in the 1990's.  In January 
1993, a physician noted a history of "prostatis [presumably 
meaning prostatitis] - no dysuria - odor in AM."  From 
January 1995 to July 1995, physicians described the veteran's 
right prostate as irregular.  In July 1995, a transrectal 
ultrasound with biopsy revealed high-grade prostatic 
intraepithelial neoplasia (PIN), but no invasive malignancy. 

In May 1996, the veteran presented to a VA clinic for a 
follow-up evaluation of his prostate.  He reported that he 
had been having voiding problems, including a decrease in the 
force of his stream, urinary dribbling and spraying, and 
nocturia.  He also reported that after he discontinued taking 
a prescribed antidepressant, his voiding problems decreased.  
The examiner diagnosed obstructive voiding symptoms and a 
"suspicious prostate."  A prostate specific antigen (PSA) 
was 1.0, as compared to 1.5 in June 1995.  

In June 1996, the veteran returned to the clinic complaining 
of continued voiding problems.  The examiner prescribed 
Hytrin.  In December 1996, the veteran was seen again for 
dribbling.  During this visit, he reported that he could not 
tolerate the Hytrin so the examiner conducted a bladder scan.  
Based on testing results, the examiner diagnosed fairly 
stable obstructive voiding symptoms and a stable PSA with a 
history of high grade PIN.  

Based on the aforementioned evidence, the veteran clearly had 
an infection in service and was followed for an irregular 
prostate from the early to mid-1990's.  However, the record 
is unclear regarding whether the veteran currently has a 
prostate disorder.  During his last outpatient visit, the 
examiner did not diagnose a prostate disorder.  Instead, he 
noted a history of high grade PIN.  Moreover, during his 
hearing held before the undersigned Board Member in March 
2001, the veteran testified that his prostate had improved.  

Assuming for the sake of further discussion that the 1995 
high grade PIN and the 1995 to 1996 findings of a suspicious 
prostate represent a current prostate disorder, no medical 
professional has linked this disorder to the veteran's period 
of service, including the documented infection.  To the 
contrary, a VA doctor ruled out such a relationship in a 
medical opinion dated July 2001.  In his opinion, he noted 
the veteran's March 1995 diagnosis of PIN, a recognized 
premalignant condition of the prostate, and the veteran's 
prior medical history of epididymitis, prostatitis and lower 
urinary tract symptoms.  He concluded that a diagnosis of 
prostatitis could not be accurately ascertained from the 
record.  With regard to the history of epididymitis, he 
indicated that although the veteran felt that the disorder 
was related to his prostate disorder, it was difficult to 
draw any specific conclusions.  He also indicated that there 
were no data to support an association between PIN, a pre-
cancerous condition, and infection of any kind, and any 
finding of a relationship between prostate cancer and 
infectious agents would be inconclusive at best.  

B.  Generalized Anxiety Disorder and Depression

The veteran concedes that he began having psychiatric 
problems prior to entering service, but contents that these 
problems were aggravated by service when he was diagnosed 
with schizoid personality disorder.  He further contends that 
his depression became particularly severe in 1988, and that 
since then he has received continuous treatment for anxiety 
and depression. 

Under the law, a veteran who served for at least six months 
during a period of war or during peacetime on or after 
January 1, 1947, is presumed to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects noted at the time of entrance.  38 U.S.C.A. §§ 1110, 
1111.  The term "noted" denotes only such conditions that 
are recorded in examination reports.  The history of pre-
service existence of conditions reported at the time of the 
examination does not constitute a notation of such 
conditions, but will be considered together with all the 
other material evidence in questions as to inception.  38 
C.F.R. § 3.304(b)(1) (2001); see also Crowe v. Brown, 7 Vet. 
App. 238, 245-47 (1994) (holding that a disorder was not 
"noted" as defined by the law so as to rebut the 
presumption of soundness where there were references on two 
entry examinations of a childhood history of the disorder, 
but the disorder was not found by the examiner on 
examination).  Clear and unmistakable evidence that the 
injury or disease existed prior to service is necessary to 
rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 
1991).

The U. S. Army evaluated the veteran in December 1961, one 
month prior to induction, and in January 1962, the day before 
induction.  During the second evaluation, the veteran 
reported that he had had "soaking sweats."  The examiners 
noted no psychiatric abnormalities during either examination.  
As such, the veteran is presumed to have been in sound 
condition with regard to his mental health when he entered 
service.  

In October 1962, after the veteran was treated by surgical 
service for epididymitis, he was transferred to the 
psychiatric service where he was evaluated from October 17 to 
October 23.  During this time period he reported that before 
service he had received prior psychiatric treatment for an 
inability to complete things, feelings of rejection by his 
family, and a lack of realistic life goals.  This prior 
treatment reportedly included several months of counseling by 
a college psychiatrist.  The veteran showed improvement while 
hospitalized, and on discharge an examiner diagnosed schizoid 
personality, chronic, moderate, unchanged.  On separation the 
examination in August 1963, the veteran reported 
affirmatively on the medical history to questions of 
"depression or excessive worry" and "nervous trouble of 
any sort," but the examiner noted no current psychiatric 
disorders. 

There is no medical evidence establishing that the veteran 
received psychiatric treatment from the time he was 
discharged from service until 1988, when he was hospitalized 
for depression.  Since then, the veteran has occasionally 
reported that he has had lifelong depression.  There are no 
contemporaneous medical records, however, reflecting that the 
veteran was diagnosed with a psychiatric disorder prior to 
service.  The Board thus finds that the record does not 
clearly and unmistakably demonstrate that GAD or depression 
existed prior to service; therefore, the presumption of 
soundness is not rebutted.  

The question then becomes whether GAD and depression were 
incurred, rather than aggravated, in service.  Records from 
the State of Missouri, Division of Vocational Rehabilitation, 
outpatient treatment records from the VA Medical Center in 
Lincoln, Nebraska, and a VA examination report dated 
September 1993 show that the veteran has been seen for 
psychiatric complaints and diagnosed with various psychiatric 
disorders, including major depression, on multiple occasions 
since 1988.  During these visits, however, no examiner 
diagnosed the veteran with GAD or etiologically related the 
veteran's major depression to his period of active service.  

C.  Conclusion

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, there is no evidence other than 
the veteran's own assertions linking his prostate disorder to 
his period of active service, diagnosing GAD, and 
establishing that his major depression preexisted service and 
was aggravated therein.  The veteran's assertions in this 
regard are insufficient to diagnose a current disability or 
to establish the necessary nexus between a current disability 
and service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions.  

Inasmuch as the claims file contains no medical evidence 
establishing an etiological link between the veteran's 
prostate disorder and major depression and his period of 
active service and no diagnosis of GAD, the preponderance of 
the evidence is against the veteran's claims for service 
connection for a prostate disorder, GAD and depression.  The 
evidence is not evenly balanced or in equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
resolution of his claims and his claims must be denied. 

II.  New and Material Evidence to Reopen Previously Denied 
Claims

The veteran also seeks to reopen claims of entitlement to 
service connection for dysthymia, a schizoid personality, and 
spinal arthritis.  The RO denied the claims in September 1994 
on the following bases: (1) Although schizoid personality was 
diagnosed during service, that disorder is not a disability 
under VA laws; (2) Dysthymia, which was first diagnosed in 
September 1993, was not incurred in service; and (3) Although 
the veteran reported an old back injury on entrance into the 
service, his service records were negative for treatment of a 
low back disorder and there is no evidence showing in-service 
incurrence or aggravation during active service.  

In denying the veteran's claims, the RO considered the 
veteran's service medical records, a report of a VA 
examination conducted in September 1993, and the veteran's 
written statements.  The RO notified the veteran of the 
August 1994 decision and advised him of his appellate rights 
by letter dated the same month, but the veteran did not 
appeal the RO's decision.  The September 1994 decision is 
thus final.  38 U.S.C.A. § 7105 (West 1991). 

To reopen a previously and finally denied claim. new and 
material evidence must be submitted.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's June 1996 claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.156(a) (effective 
August 29, 2001)); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  

Due to the enactment of the VCAA, however, the adjudicator 
may no longer analyze claims to reopen in the manner 
developed by the Court in 1999.  Rather, after the 
adjudicator finds that new and material evidence has been 
submitted and reopens the claim, he need not determine 
whether the claim is well grounded.  Instead, the adjudicator 
must determine whether the VA has fulfilled its duty to 
assist the appellant in developing his claim, and if so, 
decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claim's file since the RO's September 1994 decision includes 
records from the State of Missouri, Division of Vocational 
Rehabilitation, outpatient treatment records from the VA 
Medical Center in Lincoln, a medical opinion of a Chief of 
Staff at the VA North Texas Health Care System, and the 
veteran's written statements and testimony.  This evidence is 
neither cumulative nor redundant of evidence previously 
submitted to agency decisionmakers.  Therefore, the evidence 
is new.  

The Board does not find that the new evidence is material.  
Although it bears directly and substantially upon the 
specific matter under consideration, by itself and in 
connection with evidence previously assembled, it is not so 
significant that it must be considered to decide fairly the 
merits of the claims to reopen.  The new medical evidence 
shows that the veteran currently has psychiatric and spinal 
disorders, for which he has been receiving treatment since 
the late 1980s.  

This evidence does not establish that the veteran was 
diagnosed with a psychiatric disorder (other than schizoid 
personality) in service, that dysthymia manifested earlier 
than 1993 and was incurred or aggravated in service, or that 
he had a low back disorder in service, material facts that 
the RO found lacking in September 1994.  The veteran's 
testimony and written statements also do not establish that 
he manifested a psychiatric disorder other than schizoid 
personality in service.  However, they reflect the veteran's 
belief that his dysthymia and low back disorder were incurred 
in or aggravated by his period of active service.  Under 
Espiritu, 2 Vet. App. at 494-95, the veteran's statements in 
this regard are insufficient to prove the previously 
unestablished facts concerning in-service incurrence or 
aggravation. 

Having determined that new and material evidence has not been 
submitted, the Board may not reopen the veteran's claims of 
entitlement to service connection for dysthymia, schizoid 
personality and spinal arthritis.  Those claims must 
therefore be denied.  The veteran is, of course, free to 
apply to reopen these claims at any time with appropriate 
evidence.  










ORDER

Entitlement to service connection for a prostate disorder, 
generalized anxiety disorder and depression is denied.

New and material evidence not having been submitted, the 
claims of entitlement to service connection for dysthymia, 
schizoid personality and spinal arthritis are denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

